Citation Nr: 1717019	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiac disorder, to include status post modified Bentall procedure, mitral/tricuspid valve repair, to include as due to fuel and chemical exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  As the Veteran moved during the pendency of the appeal, jurisdiction of the record was transferred to the RO in New Orleans, Louisiana.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the New Orleans RO.  A transcript of the hearing is of record.  The Board remanded the case in November 2013 for additional development and it now returns for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  


FINDING OF FACT

A cardiac disorder, to include status post modified Bentall procedure, mitral/ tricuspid valve repair, has not been shown to be casually or etiologically related to any disease, injury, or incident during service, to include fuel and chemical exposure.
	

CONCLUSION OF LAW

The criteria for service connection for a cardiac disorder, to include status post modified Bentall procedure, mitral/tricuspid valve repair, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a September 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A ; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), post-service private and VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was also provided with a VA examination in May 2009 and a VA opinion was obtained in February 2014.  As will be discussed below, in the November 2013 remand, the Board found that the May 2009 VA examiner did not address whether any cardiac condition preexisted service and it was unclear whether he considered all pertinent service records.  However, the Board finds that the February 2014 opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's STRs, post-service treatment records and contentions.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the August 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal. Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his cardiac disorder, to include the nature of his exposure to fuel and chemicals, the type and onset of symptoms, and his contention that his cardiac disorder is related to his service. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, subsequent to such hearing, the Board remanded the matter in order to obtain outstanding records as well as an addendum opinion addressing the etiology of the Veteran's cardiac disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the November 2013 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board remanded the case to obtain outstanding VA treatment records, identified private treatment records, and SSA records, and obtain an addendum opinion addressing the etiology of the Veteran's cardiac disorder.  Thereafter, in November 2013, the Agency of Original Jurisdiction (AOJ) requested that the Veteran identify all outstanding records referable to his claim.  Furthermore, all identified private and VA treatment records, as well as SSA records, were obtained.  Finally, an addendum opinion was obtained in February 2014.  Therefore, the Board finds that there has been substantial compliance with the November 2013 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran claims that he is entitled to service connection for a cardiac disorder, to include status post modified Bentall procedure, mitral/tricuspid valve repair, which he alleges is due to his in-service exposure to fuel and chemicals, to include Jet fuel, benzene, MEK, and MIBK.  In this regard, he testified at his Board hearing that, through his service as an aircraft field systems mechanic, he was exposed to fuel and chemicals, which were absorbed through his skin as well as inhaled.  He indicated that he experienced skin and respiratory problems during service, which may indicate the onset of his cardiac disorder.  Therefore, he claims that service connection for such disorder is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran has served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease, to include arteriosclerosis, cardiovascular-renal disease, endocarditis, and myocarditis, to a degree of 10 percent or more within one year from the date of separation from service, such manifestations shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA presumes that Veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may rebut the presumption of soundness by (1) clear and unmistakable evidence that the disorder preexisted service; and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet App. 231, 234 (2012).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1Vet. App. 49, 53 (1990).

Historically, the Veteran's May 1980 entrance examination is negative for a notation of a cardiac disorder.  In this regard, upon clinical evaluation, his lungs and chest, to include a chest X-ray, was normal.  

Occupational Health Examinations from July 1985 and April 1986 noted that the Veteran served in fuel systems repair and he inspected, removed, repaired, installed, and modified aircraft fuels systems and supervised aircraft maintenance activities.  His exposures included jet fuel, benzene, MEK, and MIBK.

In July 1985, the Veteran underwent an occupational physical, to include a skin examination.  It was noted that he worked with fuel cells, to include JP8.  He had no previous history of sensitivities to fuel and had been working with JP8 since February/March.  It was further noted that he had previous exposure to JP4.  The Veteran reported eruptions on his arms.  Following a physical examination, contact dermatitis was diagnosed. 

On a July 1985 Report of Medical History, the Veteran denied shortness of breath, pain or pressure in the chest, palpitation or pounding heart, heart trouble, and high or low blood pressure.

July 1986 and August 1987 pulmonary function tests (PFTs) were normal.  Further, the Veteran denied experiencing all symptoms noted on contemporaneous Occupational Questionnaires.  The Veteran underwent an electrocardiography (ECG) in March 1988 and no relevant findings were noted.  A May 1988 referral reflects that the Veteran had low PFT and requested evaluation.  A June 1988 evaluation reveals that the PFTs showed a restrictive defect; however, a March 1988 chest X-ray was normal, the Veteran was asymptomatic, and there were no abnormalities on examination.  The examiner concluded that such resulted from a testing error or early lung disease; however, he favored the former.  Further, a March 1989 chest X-ray was normal. 

In his August 2008 Application for Compensation and/or Pension, the Veteran reported that a physician informed him that his cardiology problems had to have started when he was 18 to 20 years old, while he was in the Air Force.

The Veteran's post-service treatment notes contain diagnoses of descending aortic aneurysm, mitral value insufficiency, aortic value insufficiency, and biventricular heart failure.  In December 2008, he underwent complex heart surgery, including a Bentall procedure.  An accompanying note indicated that the Veteran had been quite fit and used to work out regularly.  However, over the prior year, he had been experiencing progressive respiratory symptoms initially felt to be secondary to flu or cold bout.  The symptoms persisted and ultimately led to a cardiac evaluation, which revealed a severely dilated cardiomyopathy with severe aortic insufficiency.

VA afforded the Veteran a VA examination in May 2009.  In the May 2009 VA examination report, the examiner opined that his cardiac disorder, to include aortic/mitral/tricuspid insufficiency, dilated ascending aorta, status-post modified Bentall procedure and mitral/tricuspid valve repair, is less likely as not (less than 50/50 probability) caused by or a result of service (onset in service).  The examiner reasoned that no diagnosis of aortic/mitral/tricuspid insufficiency, dilated ascending aorta, was made while in service.  The Veteran's separation examination was normal.  No physical findings of any murmurs were reported in the Veteran's STRs, and he was asymptomatic from a cardiac standpoint until the 2000s.  The examiner further stated that the Veteran's pulmonary function tests during service were non-specific and not diagnostic for his cardiac condition.  Therefore, the examiner opined that there was no basis in medical fact to assert that exposure to work place toxins caused or aggravated the Veteran's cardiac condition.

In May 2011, the Veteran contended that his cardiac disorder was due to all the chemicals he used at a young age.  In this regard, he reported that he was soaked in several different types of solvents in service and was not given proper protective equipment.  At his August 2012 Board hearing, the Veteran testified that he was exposed to numerous chemicals during service, including NEK, PD680, JP4, JP8, tank primer, and sealants, while maintaining aircraft fuel systems.  He reported that he was around these chemicals for eight to 12 hours per day for approximately nine years.  He testified that over exposure to these chemicals may have caused his cardiac abnormalities.

In November 2013, the Board remanded the case for further development, to include obtaining an addendum opinion.  In this regard, although the Board noted that the May 2009 opinion found "no basis in medical fact to assert that exposure to any work place toxins caused or aggravated the Veteran's cardiac condition," the Board determined that the examiner did not address whether any cardiac conditions preexisted service.  Further, the Board observed that private treatment records reflected that the Veteran's current heart condition may have been precipitated by "chronic aortic insufficiency" given the Veteran's family history of heart transplant.  Moreover, the Board was unable to determine whether the examiner reviewed all pertinent service records.  

Pursuant to the Board remand, VA obtained an addendum VA opinion in February 2014.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner also determined that there was no clear and unmistakable evidence that any cardiac disability preexisted the Veteran's entrance to service in September 1980.  The examiner added that, if the Veteran had a mitral value problem, there would have been a detectable murmur noted on physical examination.  She reasoned that the Veteran's cardiac disability was unlikely to have preexisted service because there were no murmurs noted or any cardiac complaints while the Veteran was in service.

Moreover, the examiner found that the Veteran's cardiac disorder was not directly related to service, including his in-service exposure to fuel and chemical fumes.  The examiner reasoned that the Veteran's exposure caused him to have pulmonary problems, which have been well documented in the file.  The examiner noted that the Veteran's cardiac problems were first noted almost 20 years after separation from service.  Further, the examiner noted she was in agreement with the prior May 2009 VA examiner's opinion.  She stated literature reports a number of causes for aortic insufficiency and aortic aneurism, including aging, genetics, or atherosclerosis.  The examiner clarified that none of these causes apply to the Veteran.

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cardiac disorder.

In this regard, the Board finds that the opinion of the February 2014 examiner, which was provided after a thorough review of the record, including the Veteran's contentions, is highly probative as it reflects consideration of all relevant facts and contains a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Her conclusion is supported by the fact that the contemporaneous evidence does not document any cardiac issues until many years after the Veteran's separation from service.  In this regard, while the Veteran's STRs reflect skin and respiratory complaints associated with his in-service exposures, such are negative for any cardiac complaints, treatment, or diagnoses.  Furthermore, the February 2014 VA examiner's opinion is consistent with and supported by the May 2009 VA examiner's opinion, which similarly found no nexus between the Veteran's cardiac disorder and his in-service exposure to fuel and chemicals.  

The Board acknowledges the Veteran's statements regarding his exposure to numerous chemicals during service as the cause of his current heart disorder.  Although the Veteran is competent to report the circumstances of his service involving exposure to chemicals, and such is supported by his STRs, determining the diagnosis, onset, and etiology of a cardiac disorder requires medical expertise.  In this regard, such a diagnosis requires the administration and interpretation of diagnostic testing, such as ECG, EKG, X-rays, stress test, etc.  Furthermore, determining the etiology of a cardiac disorder requires knowledge and understanding of the heart and the impact exposure to fuel and chemicals has on it.  Thus, as a layperson, the Veteran is not competent to opine on the onset or etiology of his cardiac disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements as to the onset or etiology of his cardiac disorder are afforded no probative weight.

Furthermore, the remainder of the evidence fails to demonstrate that the Veteran's cardiac disorder manifested within one year of his separation from active duty.  In this regard, the Veteran's separation examination dated March 1989 is generally unremarkable and does not mention any cardiac disorders or issues, and the record is void of any complaints determined to be related to cardiac symptomatology until at least 2000.  Further, while the Veteran reported in an August 2008 statement that he was informed by a physician that his cardiac problems had to have started when he was 18 to 20 years old, while he was in the Air Force, the Board accords no probative weight to such alleged opinion.  In this regard, while the Veteran is competent to report what a medical professional stated, such alleged opinion did not include a rationale and, as such, is entitled to less probative weight than the VA opinions of record.  See Jandreau, supra; Nieves-Rodriguez, supra; Stefl, supra. 

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cardiac disorder, to include status post modified Bentall procedure, mitral/tricuspid valve repair, to include as due to fuel and chemical exposure.  Accordingly, such claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a cardiac disorder, to include status post modified Bentall procedure, mitral/tricuspid valve repair, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


